NORWOOD FINANCIAL CORP HOLDS ANNUAL MEETING OF STOCKHOLDERS FOR IMMEDIATE RELEASE – May 14, 2012 HONESDALE – The 141st Annual Meeting of Stockholders of Norwood Financial Corp (Nasdaq-NWFL), Parent Company of Wayne Bank was held on Tuesday, April 24th at the Company’s headquarters in Honesdale. Business conducted at the Annual Meeting included remarks by Chairman of the Board John E. Marshall, who chaired the meeting, the re-election of company directors Lewis J. Critelli, William W. Davis, Jr., Susan Gumble-Cottell and John E. Marshall, the ratification of S.R. Snodgrass, A.C., as the Company’s independent auditors for 2012, and reports to stockholders from President and Chief Executive Officer Lewis J. Critelli and Executive Vice President and Chief Financial Officer William Lance. Chairman Marshall welcomed stockholders and introduced the Directors and Executive Officers seated at the head table.He then turned the meeting over to Mr. Critelli, who conducted the formal business portion of the meeting. Mr. Lance provided stockholders with a detailed report of the Company’s financial results for 2011.Among the highlights of the Company’s performance in 2011 cited by Mr. Lance was an increase in total assets to $669 million as of December 31, 2011, a record level of net income which totaled $7.3 million, and a twentieth consecutive year for an increase in cash dividends.Mr. Lance also cited key ratios such as a net interest margin of 4.08%, a return on assets of 1.18% and an efficiency ratio of 55.5% as major determinants of the Company’s success in 2011. Mr. Critelli’s address included the results for the first quarter of 2012 and a summary of plans for the remainder of the year.Mr. Critelli noted that first quarter earnings of $2,186,000 and earnings per share (diluted) were $.67 compared to the $.60 per share in the first quarter of 2011.Total assets were $685 million as of March 31, 2012, with total loans outstanding of $479 million, deposits of $546 million and stockholders’ equity at $89 million.Mr. Critelli commented on the current economic condition and the banking regulatory environment.Mr. Critelli updated stockholders on the Bank’s technology initiatives and reviewed the benefits realized from the Company’s acquisition of North Penn Bancorp which closed in 2011. At the Bank’s annual reorganization meeting, the following officers were appointed for the ensuing year. John E. Marshall Chairman of the Board Lewis J. Critelli President & Chief Executive Officer William S. Lance Executive Vice President, Chief Financial Officer and Secretary Kenneth C. Doolittle Executive Vice President, Retail Administration John F. Carmody Senior Vice President, Senior Loan Officer/Corporate Bank John H. Sanders Senior Vice President-Retail Bank Joseph A. Kneller Senior Vice President, Assistant Treasurer& Assistant Secretary Thomas Byrne Senior Vice President Christe Casciano Senior Vice President William J. Henigan, Jr. Senior Vice President Brian Mahlstedt Senior Vice President Diane Wylam Vice President & Senior Trust Officer Robert J. Behrens Vice President and Loan Review Officer Ryan French Vice President Joann Fuller Vice President Karen Gasper Internal Auditor and Vice President Carolyn K. Gwozdziewycz Vice President and Community Office Manager Nancy A. Hart Vice President, Controller, Assistant Treasurer and Assistant Secretary Raymond Hebden Vice President Jennifer Jaycox Vice President & Loan Operations Manager William R. Kerstetter Vice President Kelley J. Lalley Vice President, Assistant Secretary Linda Moran Vice President Mary Alice Petzinger Vice President & Community Office Manager Mark W. Ranzan Vice President Karyn Reppert Vice President Barbara A. Ridd Vice President and Assistant Secretary Richard Siarniak Vice President Eli Tomlinson Vice President Douglas Atherton Assistant Vice President Marianne Glamann Assistant Vice President & Community Office Manager Richard Rossi Assistant Vice President Jeanne Corey Community Office Manager Wendy L. Davis Community Office Manager Jill Hessling Community Office Manager Vonnie Lewis Community Office Manager Teresa Melucci Community Office Manager Sandra Mruczkewycz Community Office Manager Rossie Demorizi-Ortiz Community Office Manager Crystal Tompkins Community Office Manager Laurie J. Bishop Assistant Community Office Manager Christine Glass Assistant Community Office Manager Diane L. Richter Assistant Community Office Manager Jessica Santiago Assistant Community Office Manager Toni Stenger Assistant Community Office Manager Laura Thomas Assistant Community Office Manager Maurice Dennis Credit Analyst Thomas Kowalski Resource Recovery Manager Julie Kuen Electronic Banking Officer Linda Meskey Credit Analyst Sarah Rapp Human Resources Officer Frank Sislo Consumer Loan Manager Doreen A. Swingle Residential Mortgage Lending Officer Norwood Financial Corp, through its subsidiary Wayne Bank, operates sixteen offices in Wayne, Pike, Monroe and Lackawanna Counties.The Company’s stock is traded on the Nasdaq Market, under the symbol, “NWFL”. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Contact: William S. Lance Executive Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505
